Title: Thomas Jefferson to Thomas Wilson, 8 May 1810
From: Jefferson, Thomas
To: Wilson, Thomas,Spiers & Co.


          
            Sir
             
                     Monticello 
                     May 8. 10.
          
          
		   Your letter, tho dated Apr. 9. did not get to my hands till the 5th inst. I now return the account it inclosed, & mr Lyon’s statement as requested, having retained copies.
			 the
			 only concern I ever had in the administration of mr Wayles’s estate was in the arrangement of his books & papers immediately after his death in 1773. the
			 commencement of the revolution beginning 
                     happening a year or two after, I was called off to the public service & ever after constantly employed in it.
			 the
			 papers were delivered to the late mr Eppes, who transacted the whole business afterwards. of every thing respecting it therefore I am
			 entirely ignorant, & do not possess a single paper. 
		  I
			 expect every day to be called to a
			 meeting with the other representatives of mr Wayles, mr John W. Eppes & Colo Skipwith, where I will present your letter & claim, and concur with them in whatever they think right. when we 
			 consider a small unsettled account the items of
			 which are of 40. years standing and upwards during which there have been but 8. years within which it might not have been efficaciously demanded, every person now dead who knew any thing of it,
			 the
			 statement of mr Lyons who appears to have known of some credits reducing the balance of £27–12–4 as stated in the account you sent me to £19–11–9 without stating 
                  saying what these credits were from which we might have judged whether there might not be more such unknown to him, the circuitous mode of paiment
			 before the revolution, resulting from the scarcity
			 of circulating medium, by orders from one to another round a whole circle of debtors, no one making an entry in his books till he knew of actual paiment, the doubts cannot but be strong.
			 mr Wayles’s books however were very accurate. if they should concur, there will be no difficulty. I do not
			 mean by what I have said either to reject or admit the demand, of which your letter gives me
			 the first & only information I have. the
			 other representatives will decide, & the answer will probably be given you by mr John W. Eppes, who holds the papers of the estate and will continue the administration unfinished by his father. I do not propose myself at this late day to enter into any part of the business. 
		   accept the assurances of my respect.
          
            Th:
            Jefferson
        